NUMBER 13-12-00412-CR

                          COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

AUSTIN BIRES                                                           Appellant,
A/K/A AUSTIN BIERS,


                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 214th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
              Before Justices Rodriguez, Garza, and Perkes
                 Memorandum Opinion by Justice Garza
      On September 7, 2008, pursuant to a plea agreement, appellant Austin Bires

a/k/a Austin Biers pleaded guilty to robbery, a second-degree felony. See TEX. PENAL

CODE ANN. § 29.02 (West 2011).      The trial court imposed a $500 fine, deferred

adjudication, and placed appellant on community supervision for six years. See TEX.
CODE CRIM. PROC. ANN. art. 42.12, § 5 (West Supp. 2011). The State filed a motion to

revoke probation, alleging various violations of the conditions of appellant’s community

supervision. At a hearing on May 22, 2012, appellant pleaded “true” to most of the

State’s allegations. The trial court found appellant violated the terms of his community

supervision, revoked his community supervision, adjudicated him guilty, and sentenced

him to seven years’ imprisonment. See TEX. PENAL CODE ANN. § 12.33 (West 2011).

                                           I. ANDERS BRIEF

        Appellant’s appellate counsel has filed a motion to withdraw and a brief in

support thereof in which she states that she has diligently reviewed the entire record

and has concluded that there is no reversible error. See Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978).

Counsel has informed this Court that she has (1) examined the record and has found no

arguable grounds to advance on appeal, (2) served copies of the brief and motion to

withdraw on appellant, and (3) informed appellant of his right to review the record and to

file a pro se response.1 See Anders, 386 U.S. at 744; Stafford v. State, 813 S.W.2d
503, 510 n.3 (Tex. Crim. App. 1991). More than an adequate time has passed, and no

pro se response has been filed. See In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex.

Crim. App. 2008).

                                      II. INDEPENDENT REVIEW




        1
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).

                                                    2
        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief, and find

that the appeal is wholly frivolous and without merit. See Bledsoe v. State, 178 S.W.3d
824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating

in the opinion it considered the issues raised in the brief and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas

Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we

affirm the judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s counsel has filed a motion to withdraw as

his appellate counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.”) (citations omitted)). We grant the motion to withdraw.

        We order that counsel must, within five days of the date of this opinion, send a

copy of the opinion and judgment to appellant and advise him of his right to file a

petition for discretionary review.2 See TEX. R. APP. P. 48.4; see also In re Schulman,


        2
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing
that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be
filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary
                                                      3
252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                     DORI CONTRERAS GARZA
                                                     Justice
Do not publish.
TEX. R. APP. P. 47.2(b)
Delivered and filed the
7th day of March, 2013.




review must comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
id. R. 68.4.



                                                 4